UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 001-31643 CCA INDUSTRIES, INC. (Exact Name of Registrant as specified in Charter) DELAWARE 04-2795439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Murray Hill Parkway, East Rutherford, New Jersey 07073 (Address of principal executive offices, including zip code) (201) 330-1400 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange: AMEX Class A Common Stock, par value $0.01 per share New York Stock Exchange: AMEX Preferred Stock Purchase Rights New York Stock Exchange: AMEX Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of The Securities Act.Yes oNo x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the Registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter)is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x. The aggregate market value of the voting stock held by non-affiliates of the Registrant (i.e., by persons other than officers and directors of the Registrant), at the closing sales price $5.51 on May 28, 2010, was as follows: Class of Voting Stock Market Value 5,514,866 shares; Common Stock, $.01 par value On February 25, 2011 there was 6,086,740 shares of Common Stock and 967,702 shares of Class A Common Stock of the Registrant outstanding. CROSS REFERENCE SHEET Headings in this Form Form 10-K 10-K for Year Ended Item No. November 30, 2010 1. Business Business 1A. Risk Factors Risk Factors 1B. Unresolved Staff Comments Unresolved Staff Comments 2. Properties Property 3. Legal Proceedings Legal Proceedings 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for the Company's Common Stock and Related Shareholder Matters 6. Selected Financial Data Selected Financial Data 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Management's Discussion and Analysis of Financial Condition and Results of Operations 7A. Quantitative and Qualitative Disclosures about Market Risk Quantitative and Qualitative Disclosures about Market Risk 8. Financial Statements and Supplementary Data Financial Statements and Supplementary Data 9. Changes In and Dis- agreements With Accountants On Accounting and Financial Disclosure Changes In and Dis- agreements With Accountants On Accounting and Financial Disclosure 9A. Controls and Procedures Controls and Procedures 9B. Other Information Other Information - i - Headings in this Form Form 10-K 10-K for Year Ended Item No. November 30, 2010 Directors, Executive Officers and Corporate Governance Directors and Executive Officers of the Registrant Executive Compensation Executive Compensation Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters Certain Relationships and Related Transactions, and Director Independence Certain Relationships and Related Transactions Principal Accounting Fees and Services Principal Accountant Fees and Services Exhibits, Financial Statements Schedules Exhibits, Financial Statements, Schedules, and Reports on Form8-K - ii - TABLE OF CONTENTS Item Page PART I 1 Business 1 1A. Risk Factors 6 1B. Unresolved Staff Comments 10 2. Property 10 3. Legal Proceedings 11 PART II 5. Market for the Company's Common Stock and Related Shareholder Matters 12 6. Selected Financial Data 14 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 7A. Quantitative and Qualitative Disclosure About Market Risk 30 8. Financial Statements and Supplementary Data 31 9. Changes In and Disagreements with Accountants On Accounting and Financial Disclosure 32 9A. Controls and Procedures 32 9B. Other Information 34 PART III Directors and Executive Officers of the Registrant 35 Executive Compensation 38 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 45 Certain Relationships and Related Transactions 47 Principal Accountant Fees and Services 47 PART IV Exhibits, Financial Statement Schedules, and Reports on Form 8-K 49 Signatures 51 - iii - Table of Contents PART I Item 1. BUSINESS Cautionary Statements Regarding Forward-Looking Statements This annual report contains forward-looking statements based upon current expectations of management that involve risks and uncertainty.Actual risks could differ materially from those anticipated.Additional risks and uncertainties not presently known may possibly impair business operations.If any of these risks actually occur, the business, financial conditions and operating results could be materially adversely affected.The cautionary statements made in this Annual Report on Form 10K should be read as being applicable to all forward-looking statements whenever they appear in this Annual Report. (a) General CCA INDUSTRIES, INC. (hereinafter, “CCA” or the “Company”) was incorporated in Delaware in 1983. The Company operates in one industry segment, in what may be generally described as the health-and-beauty aids business, selling numerous products in several health-and-beauty aids and cosmeceutical categories. All of the Company’s products are manufactured by contract manufacturers, pursuant to the Company's specifications and formulations. The Company owns registered trademarks, or exclusive licenses to use registered trademarks, that identify its products by brand-name.Under most of the brand names, the Company markets several different but categorically-related products.The principal brand and trademark names include “Plus+White” (oral health-care products), “Sudden Change” (skin-care products), “Nutra Nail” and “Power Gel” (nail treatments), “Bikini Zone” (pre and after-shave products), “Mega - T” Green Tea (dietary products), “Mega – T” chewing gum (anti-oxidant dietary product), “Hair Off” (depilatories), “IPR” (foot-care products), “Solar Sense” (sun-care products), “Wash 'N Curl” (shampoos), “Cherry Vanilla” and other Vanilla fragrances (perfumes),“Lobe Wonder” (ear-care product), Pain Bust*R II (topical analgesic) and “Scar Zone” (scar diminishing cream). All Company products are marketed and sold to major drug, food chains, mass merchandisers and wholesale beauty aids distributors throughout the United States.In addition, certain of the Company’s products are sold internationally, through distributors or directly. The Company recognizes sales at the time its products are shipped to customers.However, while sales are not formally subject to any contract contingency, returns are accepted if it is in the best interests of the Company’s relationship with the customer.The Company thus estimates ‘unit returns’ based upon a review of the market’s recent-historical acceptance of subject products as well as current market-expectations, and equates its reserves for estimated returns based on the historical returns as a percentage of sales in the five preceding months, adjusting for returns that can be put back into inventory, and a specific reserve based on customer circumstances, (See Revenue Recognition in Note 2 of the Financial Statements).Of course, there can be no precise going-forward assurance in respect to return rates and gross margins, and in the event of a significant increase in the rate of returns, the circumstance could have a materially adverse affect upon the Company’s operations. - 1- Table of Contents The Company's net sales in fiscal 2010 were $ 50,345,213. Gross profits were $28,537,204.International sales accounted for approximately 4.4% of net sales.The Company had a net loss of ($1,664,760) for fiscal 2010.Net worth at November 30, 2010 was $26,818,351. Including the principal members of management (see Directors and Executive Officers), the Company, at November 30, 2010, had 135 sales, administrative, creative, accounting, receiving, and warehouse personnel in its employ. (b) Manufacturing and Shipping The Company creates and/or oversees formulations, chooses colors and mixtures, and arranges with independent contractors for the manufacture of its products pursuant to Company specifications.Manufacturing and component-supply arrangements are maintained with various manufacturers and suppliers.All orders and other product shipments are delivered from the Company's own warehouse facilities, which results in more effective inventory control, more efficient shipping procedures, and the realization of related economies. (c) Marketing The Company markets its products to major drug, food and mass-merchandise retail chains, warehouse clubs and leading wholesalers, through an in-house sales force of employees and independent sales representatives throughout the United States, and through distributors internationally. The Company sells its products to approximately 425 accounts, most of which have numerous outlets. Approximately 40,000 stores carry at least one Company product (SKU). During the fiscal year ended November 30, 2010, the Company's largest customers were Wal-Mart (approximately 41% of net sales), Walgreens (approximately 13%), CVS (approximately 5%), Target (approximately 4%), Sam’s Club (approximately 4%), Dollar General (approximately 3%) and Rite Aid (approximately 3%).The loss of any of these principal customers, or substantial reduction of sales revenues realized from their business, could materially and negatively affect the Company's earnings. Most of the Company's products are not particularly susceptible to seasonal-sales fluctuation. However, retail sales of depilatory, sun-care and diet-aids products customarily peak in the Spring and Summer months, while fragrance-product sales customarily peak in the Fall and Winter months. - 2- Table of Contents The Company employs brand managers who are responsible for the marketing of CCA’s brands.These managers work with the Company’s in-house advertising and art departments to create media advertising, packaging and point - of - purchase displays. The Company primarily utilizes local and national television advertisements to promote its leading brands.On occasion, print and radio advertisements are engaged.In addition, and more-or-less continuously, store-centered product promotions are co-operatively undertaken with customers. Each of the Company's brand-name products is intended to attract a particular demographic segment of the consumer market, and advertising campaigns are directed to the respective market-segments. The Company's in-house advertising department is responsible for the selection of its media advertising.Placement is accomplished either directly or through media-service companies. (d) "Wholly-Owned" Products The majority of the Company's sales revenues are from sales of the Company's "wholly-owned" product lines (i.e., products sold under trademark names owned by the Company, and not subject to any other party’s interest or license), which include principally "Plus+White", "Sudden Change", “Wash ‘N Curl”,"Bikini Zone", "Mega -T", "Cherry Vanilla", and "Scar Zone". (e) All Products The Company’s gross sales net of returns by category percentage were: Dietary Supplements 33%; Skin Care 30%; Oral Care 20%; Nail Care 10%; Fragrance 4%, Analgesic 2%; and Hair Care and Miscellaneous 1%. (f) License-Agreements Products i. Alleghany Pharmacal In 1986, the Company entered into a license agreement with Alleghany Pharmacal Corporation (the "Alleghany Pharmacal License").The Alleghany Pharmacal License agreement provides that if, and when, in the aggregate, $9,000,000 in royalties had been paid thereunder, the royalty-rate for those products 'charged' at 6% would be reduced to 1%.The Company paid an aggregate of $9,000,000 in royalties to Allegheny as of April 2003.Commencing May 1, 2003, the license royalty was reduced to 1%.The Company incurred royalties totaling $96,484 to Alleghany Pharmacal for the fiscal year ended November 30, 2010. - 3- Table of Contents ii. Solar Sense, Inc. CCA commenced the marketing of its sun-care products line following a May 1998 License Agreement with Solar Sense, Inc. (the “Solar Sense License”), pursuant to which it acquired the exclusive right to use the trademark names "Solar Sense" and "Kids Sense” and the exclusive right to market mark-associated products.The Solar Sense License requires the Company to pay a royalty of 5% on net sales of said licensed products until $1 million total royalties are paid, at which time the royalty rate will be reduced to 1% for a period of twenty-five years.The Company incurred royalties of $71,232 to Solar Sense, Inc. for the fiscal year ended November 30, 2010. iii. The Nail Consultants Ltd. In October of 1999, the Company entered into a License Agreement with The Nail Consultants, Ltd. for the use of an activator invented in connection with a method for applying a protective covering to fingernails.The Company’s License Agreement with The Nail Consultants, Ltd. is for the use of the method and its composition in a product kit packaged and marketed by CCA under its own name, “Nutra Nail Power Gel”.The Company is required to pay a royalty of 5% of net sales of all products sold under the license, by the Company.The Company incurred royalties totaling $4,631 to The Nail Consultants, Ltd. for the fiscal year ended November 30, 2010.Effective December 1, 2010, the Company and The Nail Consultants, Ltd. agreed to eliminate the royalty on net sales and to increase the price that the Company pays for purchases of the activator from The Nail Consultants, Ltd.The royalties previously paid were reported as part of selling, general and administrative expenses on the financial statements.The increased cost of the activator will be reflected on the financial statements as part of cost of sales. iv. Dr. Stephen Hsu - Green Tea Stephen Hsu, PhD., research faculty member of the Medical College of Georgia, entered into an agreement with the Company on February 26, 2004, to create green tea skin care products based on his years of research related to the various uses of green tea anti-oxidants for skin care problems.Dr. Hsu is entitled to a commission of 3% on the net factory sales of all of the Company’s products using the green tea serum created exclusively for the Company.The Company incurred commissions totaling $42,174 to Dr. Hsu for the fiscal year ended November 30, 2010.The Company had previously stopped using Dr. Hsu’s formula in its products.Dr. Hsu notified the Company in a letter dated December 3, 2010 that he was terminating the agreement with the Company. v. Tea-Guard Inc. On May 18, 2004, the Company entered into a license agreement with Tea-Guard, Inc. to manufacture and distribute Mega -T Green Tea chewing gum and Mega -T Green Tea mints.The license agreement required the Company to pay a royalty of 6% of net sales for the products sold under the license agreement.The license agreement was amended on March 31, 2009, granting the Company a non-exclusive license, with no minimum royalty required.The royalty rate of 6% of net sales will remain unchanged during the term, including any renewal terms, of the amended license agreement.The Company commenced sales of the Mega -T Green Tea Chewing Gum in July 2004.The Company incurred royalties to Tea-Guard, Inc. totaling $15,117 for the fiscal year ended November 30, 2010. - 4- Table of Contents vi. Continental Quest Corp. Effective November 3, 2008, the Company entered into an agreement with Continental Quest Corp., to purchase certain United States trademarks and inventory relating to the Pain Bust*R II business for $285,106 paid at closing.In addition, the Company agreed to pay a royalty equal to 2% of net sales of all Pain Bust*R II products, which are topical analgesics, until an aggregate royalty of $1,250,000 is paid, at which time the royalty payments will cease.The Company incurred royalties to Continental Quest Corp. totaling $21,315 for the fiscal year ended November 30, 2010. vii. Joann Bradvica On March 22, 2002, the Company entered into an agreement with Joann Bradvica, granting the Company an exclusive license to manufacture and sell an Earlobe Patch Support for Earrings.The agreement provided for a royalty of 10% of net sales of the licensed product.A new agreement was entered into and effective on June 8, 2009 at the same royalty rate, and provides for a minimum royalty of $40,000 for annual periods beginning July 1, 2009 in order to maintain the license.The Company incurred royalties of $38,053 to Joann Bradvica for the fiscal year ended November 30, 2010 (please note that minimum royalty is based on different time period). viii.LaRosa Innovations, LLC On March 14, 2009, the Company entered into an agreement with LaRosa Innovation, LLC, granting the Company an exclusive license to manufacture and sell Instant Arm Lifts and Instant Thigh Lifts.The agreement provides for a royalty of 5% of net sales until the Licensor receives $5,000,000 in aggregate royalties, at which time the royalty rate shall be reduced to 1% of net sales.The license agreement provides for a minimum royalty of $150,000 for the first eighteen month period of the agreement, and $150,000 per year thereafter in order to maintain the license.The Company incurred royalties of ($8,860) to LaRosa Innovations, LLC for the fiscal year ended November 30, 2010.The Company informed LaRosa Innovations, LLC in May, 2010 that it was not going to continue marketing the licensed products. ix. Other Licenses The Company is not party to any other license agreement that is currently material to its operations. - 5- Table of Contents (g) Trademarks The Company's own trademarks and licensed-use trademarks serve to identify its products and proprietary interests.The Company considers these marks to be valuable assets.However, there can be no assurance, as a practical matter, that trademark registration results in marketplace advantages, or that the presumptive rights acquired by registration will necessarily and precisely protect the presumed exclusivity and asset value of the marks. (h) Competition The market for cosmetics and perfumes, and health-and-beauty aids products in general, including patent medicines, is characterized by vigorous competition among producers, many of whom have substantially greater financial, technological and marketing resources than the Company.Major competitors such as Revlon, L'Oreal, Colgate, Coty, Unilever, and Procter & Gamble have Fortune 500 status, and the broadest-based public recognition of their products.Moreover, a substantial number of other health-and-beauty aids manufacturers and distributors may also have greater resources than the Company. (i) Government Regulation All of the products that the Company markets are subject or potentially subject to particular regulation by government agencies, such as the U.S. Food and Drug Administration, the Federal Trade Commission, and various state and/or local regulatory bodies.In the event that any future regulations were to require new approval for any in-the-market products, or should require approval for any planned product, the Company would attempt to obtain the necessary approval and/or license, assuming reasonable and sufficient market expectations for the subject product.However, there can be no assurance, in the absence of particular circumstances that Company efforts in respect of any future regulatory requirements would result in approvals and issuance of licenses.Moreover, if such license-requirement circumstances should arise, delays inherent in any application-and-approval process, as well as any refusal to approve, could have a material adverse affect upon existing operations (i.e. concerning in-the-market products) or planned operations. Item 1A. RISK FACTORS Cautionary Statements for Purposes of the “Safe Harbor” Provisions of the Private Securities Litigation Reform Act of 1995 Our disclosure and analysis in this report contains forward-looking information that involves risks and uncertainties.Our forward-looking statements express our current expectations or forecasts of possible future results or events, including projections of future performance, statements of management’s plans and objectives, future contracts, and forecasts of trends and other matters.Forward-looking statements speak only as of the date of this filing, and we undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur.You can identify these statements by the fact that they do not relate strictly to historic or current facts and often use words such as “anticipate”, “estimate”, “expect”, “believe”, “will likely result”, “outlook”, “project” and other words and expressions of similar meaning.No assurance can be given that the results in any forward-looking statement will be achieved and actual results could be affected by one or more factors, which could cause them to differ materially.The cautionary statements made in this Annual Report on Form 10K should be read as being applicable to all forward-looking statements whenever they appear in this Annual Report.For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act. - 6- Table of Contents Risk Factors Concentration of Risk. The Company relies on mass merchandisers and major food and drug chains for the sales of its products.The loss of any one of those accounts could have a substantive negative impact upon our financial operations. All of the Company’s products have independent competition and must be able to compete in order to maintain our position on the retail merchandisers’ shelves. {See Business - General, Item 1(c) i Marketing.} We are Dependent on Independent Contract Manufacturers. The Company does not manufacture any of its products.All of the products are manufactured for the Company by independent contract manufacturers.There can be no assurance that the failure of a supplier to deliver the products ordered by the Company, when requested, will not cause burdensome delays in the Company’s shipments to accounts.The Company does constantly seek alternative suppliers should a major supplier fail to deliver as contracted.A failure of the Company to ship as ordered by its accounts could cause penalties and/or cancellations of our customers’ orders. There is No Assurance That The Business Will Continue to Operate Profitably. In fiscal 2010, net sales were $50,345,213.Net loss was ($1,664,760).There is no assurance that all of the Company’s products will be successful.During 2010 consumer confidence was at a record low which had a general impact on the industry and retail sales.There was a nation-wide trend of lower sales for all diet products in food, drug and mass market retailers. - 7- Table of Contents Competition in the Cosmetic, Health and Beauty Aid Industry is Highly Competitive. Reference is made to “Business ‘Sub-section’ of Competition” (Item 1 (h)). CLASS A Shareholders Retain Control of Board of Directors. See “Voting” in the Proxy Statement dated May 17, 2010.Class A Shareholders, David Edell and Ira W. Berman, who are directors of the Company, have the right to elect four members to the Board of Directors.The holders of Common Stock have the right to elect three members to the Board of Directors. The Company’s stockholder protection rights agreement could deter acquisition proposals and make it difficult for a third party to acquire control of the Company, which could have a negative effect on the price of the Company’s Common Stock. The Company has a stockholder protection rights agreement, which could discourage potential acquisition proposals and could delay or prevent a change in control of the Company.This deterrent could adversely affect the price of the Company’s Common Stock and make it difficult to affect a change in the composition of the Board of Directors or a change in management of the Company. Future Success Depends on Continued Success of the Company’s CurrentProducts and New Product Development. The Company is not financially as strong as the major companies against whom it competes.The ability to successfully introduce new niche products and increase the growth and profitability of its current and new niche brand products will affect the business and prospects of the future of the Company and it relies upon the creativity and marketing skills of management. All of the Company’s product must be in compliance with all FDA and state regulations and all products which are being manufactured for the Company by outside suppliers must conform to the FDA’s Good Manufacturing Practices requirements.It is the Company’s responsibility to ascertain that the suppliers do conform. The Company Relies On A Few Large Customers For A Significant Portion Of Its Sales. In fiscal 2010, Wal-Mart Stores Inc. represented approximately 41% of the Company’s total revenues.The Company’s ten largest customers accounted for 76% of the Company’s total revenues.The Company has no agreements with any of its customers to stock its products.The Company’s business would suffer materially if it lost Wal-Mart Stores, Inc. as a customer.The loss of any of the Company’s ten top customers could have an adverse effect on the Company’s financial results. - 8- Table of Contents The Company’s Dietary Supplement Business Could Be Adversely Affected By Unfavorable Scientific Studies Or Negative Press. The Company’s dietary supplement, Mega -T (Green Tea), to some extent is dependent on consumers’ perceptions, and the benefit and integrity of the dietary supplement business.Any safety alert on any dietary supplement for weight loss may negatively affect the consumers’ perceptions of the product category.Please see the Litigation section for information regarding the class action suit Denise Wally v. CCA Industries, Inc. The Price of the Company’s Stock May Be Volatile. The Company’s stock could fluctuate substantially.There is a limited float of shares tradable.There are factors beyond the Company’s control, including but not limited to variations in the Company’s operating revenues and profits, the timing of advertising commitments, the volatility of small cap stock in general, general stock market conditions, and quarter to quarter variations. Climate Change Effects. The Company continues to monitor climate changes for any potential impact on its business.At this time, the Company does not anticipate that any climate change regulations will have a material impact on its operations or business. We Depend on Key Personnel. Our employees are key to the growth and success of our business.This depends, in large part, on our ability to attract, retain and motivate qualified personnel, including our executive officers and key management personnel.If we are unable to attract and retain key personnel, our operating results could be adversely affected.David Edell and Ira Berman, who were the two founding members of the Company, retired as of December 31, 2010, and became consultants to the Company for a period of five years beginning January 1, 2011. The Future Growth of the Company Depends on an Effective Marketing Program. An effective marketing program includes media advertising, co-operative advertising with our retail partners and product promotions that increase product awareness and help generate increased sales for our customers.Our inability to develop an effective advertising campaign, marketing or promotional programs, that would succeed in a difficult economic environment and highly competitive marketplace, could have a material adverse effect on our business. We Sell to International Accounts. International sales account for 4.4% of our total net sales.Our international sales expose the Company to additional risks of different political or regulatory conditions, and the dependence on other economics.A terrorist attack or the threat of a terrorist attack could prevent us from shipping to our international accounts.A loss of our international sales would have a material adverse effect on our business. - 9- Table of Contents We Purchase Some Raw Materials or Components from International Suppliers. Some of the components used in our products are sourced from international suppliers.This exposes the Company to an additional risk of increased costs if the foreign currency exchange rates change unfavorably.A terrorist attack or the threat of a terrorist attack could prevent the international suppliers from delivering their goods to the Company.The interruption of the supply could have a material adverse effect on our business. Item 1B.UNRESOLVED STAFF COMMENTS None Item 2. PROPERTY The principal executive offices of the Company are located at 200 Murray Hill Parkway, East Rutherford, New Jersey.Under a net lease, the Company occupies approximately 58,625 square feet of space.Approximately 43,598 square feet in such premises is used for warehousing and 15,027 square feet for offices.The annual rental is $327,684, with an annual CPI increase not cumulatively exceeding 15% in any consecutive five year period. The lease expires on May 31, 2012 and had a renewal option at fair market value for an additional five years. The lease requires the Company to pay for additional expenses, Common Area Maintenance (“CAM”), which includes real estate taxes, common area expense, utility expense, repair and maintenance expense and insurance expense.For the year ended November 30, 2010, CAM was estimated at $150,000.The Company signed a new lease for the premises beginning June 1, 2012 and expiring May 31, 2022, with a renewal option for an additional five years.The new lease will increase the space that the Company will rent to a total of 81,000 square feet, and the annual rental for this space will be $486,012, with a CPI increase not to exceed 30% in any consecutive five year period.CAM is estimated to be $207,250 per year for future years beginning June 1, 2012. On September 26, 2007, the Company entered into an additional lease for warehouse space located at 99 Murray Hill Parkway, East Rutherford, New Jersey, with Ninth Avenue Equities Co., Inc. for four and a half years commencing November 1, 2007 and ending on May 31, 2012.The premises comprise 16,438 square feet of space.The Company is obligated to pay maintenance which includes but is not limited to real estate taxes and all other common area expenses.The annual rental is $123,285.For the year ended November 30, 2010, CAM was $30,699.The Company does not intend on renewing the lease at expiration. - 10- Table of Contents Item 3. LEGAL PROCEEDINGS A class action lawsuit, “Wally v. CCA”, alleging false and misleading advertisement of the Company’s dietary supplement, was commenced in the Superior Court of the State of California, County of Los Angeles, on September 29, 2009. The action was brought seeking monetary and equitable remedies.The Company denied all of the allegations of wrongdoing and liability in regard to its advertising. Nevertheless, it concluded that in the light of the costs, delays and risks, as well as the disruption that would be caused by the litigation and the legal expense to defend the action, it was in the best interest of the Company to settle the litigation.The performance of any act of the Settlement Agreement, or any other circumstance regarding the parties’ agreement to settle, is not to be considered an admission of liability, or as an admission of any allegations made in any claim or litigation. The settlement, subject to the Court’s final approval, provided for the deposit of Two Million Five Hundred Thousand dollars ($2,500,000) into a common fund to be dispersed as per provisions approved by the Court in the final Order of Settlement. On June 16, 2010, the Company deposited $2,500,000 into an escrow account to be used for the common fund upon the Court’s final approval. On September 28, 2010, the Court entered a Final Order and Judgment reconfirming their preliminary orders and settlement agreement. The Company also entered into a settlement with its insurance carrier in regard to liability insurance coverage for litigation and settlement costs. The settlement calls for the insurance carrier to pay fifty percent (50%) of any combination of defense fees and related costs incurred for any settlement of, or any judgment on the released claims, up to a total of Four Hundred Seventy-Five Thousand dollars ($475,000). The obligation for the insurance carrier to make payments will cease once it has paid $475,000 to or on behalf of the Company. The Company recorded a charge of $2,500,000 as an advertising litigation expense during the second quarter of 2010, with the resultant liability recorded as an accrued liability. To date, the Company has incurred legal fees related to the litigation of approximately $310,784, of which $100,319 was taken as a charge against earnings in the fourth quarter of fiscal 2009, $61,636 was taken as a charge against earnings in the first quarter of fiscal 2010, $42,407 was charged against earnings for the second quarter of fiscal 2010, $65,254 was charged against earnings for the third quarter of fiscal 2010 and $41,168 was charged against earnings for the fourth quarter of fiscal 2010. The Company also recorded, as a result of the insurance settlement, an insurance claim receivable of $475,000, during the second quarter of 2010. The advertising litigation expense was reduced by the amount of the insurance claim receivable. As of November 30, 2010, the insurance carrier has made payments of $113,361 against the Company’s claim, leaving an insurance receivable balance of $361,639. There is no other material pending legal proceedings outstanding against the Company. - 11- Table of Contents PART II Item 5. MARKET FOR THE COMPANY'S COMMON STOCK AND RELATED SHAREHOLDER MATTERS The Company's Common Stock is traded on the New York Stock Exchange Amex under the symbol “CAW”. The Company’s Class A Common Stock is not traded on any public market. The range of high and low sales prices of the Common Stock during each quarter of its 2010 and 2009 fiscal years were as follows: Quarter Ended February 28 $
